

115 HR 6588 IH: Student Loan Bankruptcy Act of 2018
U.S. House of Representatives
2018-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6588IN THE HOUSE OF REPRESENTATIVESJuly 26, 2018Mr. Correa introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 11 of the United States Code to modify the circumstances under current law to allow an individual debtor to discharge certain educational loans and educational benefits received by the debtor more than 5 years before the commencement of the bankruptcy case under such title. 
1.Short titleThis Act may be cited as the Student Loan Bankruptcy Act of 2018. 2.AmendmentSection 523(a)(8) of title 11 of the United States Code is amended by inserting that first became due more than 5 years (exclusive of any applicable suspension of the repayment period) before the date of the filing of the petition, or after (8). 
3.Effective date; application of amendment 
(a)Effective dateExcept as provided in subsection (b), this Act and the amendment made by this Act shall take effect 1 year after the date of the enactment of this Act. (b)Application of amendmentThe amendment made by this Act shall not apply with respect to a debt for an educational benefit, overpayment, loan, scholarship, or stipend received by a debtor before the effective date of this Act.  
